

Certain confidential information contained in this document, marked by brackets
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Exhibit 10.84



2009 General Counsel Incentive Bonus Plan




November 24, 2008




David Zuckerman,


The letter is to document your variable compensation plan for Chordiant’s 2009
fiscal year which begins October 1st, 2008 and ends September 30th, 2009.  Your
variable compensation element, which has a target equal to 50% of your annual
base salary, will be calculated and paid (if applicable) quarterly based on the
following criteria.


The General Counsel Bonus Plan applies to the Vice President and General Counsel
and is comprised of two components—the quantitative portion and the qualitative
portion.


The quantitative portion under this plan will be calculated and paid (if
applicable) quarterly based on the criteria stipulated in the Chordiant Fiscal
Year 2009 Executive Incentive Bonus Plan.


The qualitative portion of the bonus, as described below, may be paid regardless
of the performance of the Company against the quantitative measures.  Evaluation
of and payment for performance under the qualitative portion of the bonus shall
be the exclusive decision of the Board of Directors. Payment of the qualitative
portion of the bonus is limited to no greater than 100% when overall performance
under the quantitative measures is less than 100% on a combined measure
basis.  When the quantitative measure is greater than 100% for the year, the
qualitative portion of the bonus may also exceed 100% proportionately.


Quantitative Measures – 75% of Bonus Opportunity


Based on the criteria and payment calculation formulas established in the
Chordiant Fiscal Year 2009 Executive Incentive Bonus Plan (attachment A)
 


Qualitative Measures – 25% of Bonus Opportunity
 
Corporate Governance - By Board direction, the General Counsel reports to the
Board in his role as Chief Compliance Officer.  Each quarter the General Counsel
shall submit a report to the Audit or Compensation Committee on his activities
in this role for evaluation by the Committee(s).  At year end, based upon a
performance evaluation, the Compensation Committee shall recommend a scoring of
full, partial or no payout to the Board for its final determination.  Should the
quantitative metrics justify a bonus payment above 100%, the payment under this
opportunity shall be increased proportionately.
 


The final decision to pay a bonus will remain the decision of the Board of
Directors or the Compensation Committee if so delegated by the Board.  The Board
may in its own discretion, determine to pay or not pay a bonus based upon the
factors listed above or other Company performance criteria it deems
appropriate.  The factors listed above are guidelines to assist the Board, or
the Committee, as the case may be, in its judgment but the final decision to pay
or not pay is in the discretion the Board.  In its discretion, the Committee may
recommend, and the Board has the authority to approve, a payment of up to 50% of
an executive’s bonus opportunity to an individual(s) without regard to the
performance criteria set forth in this plan.


Bonuses are generally calculated within thirty (30) days after the end of any
given quarter and are generally paid within forty-five (45) days after the end
of a given quarter, and generally not later than 60 days following the end of
such quarter.  Bonuses are then paid in the next regularly-scheduled
paycheck.  Payment for achievement of greater than 100% of plan goal generally
will be made not later than 60 days following the close of the Company’s fiscal
year.  These payment dates are contingent upon the Company filing its periodic
Forms 10-Q and 10-K.
 
No bonus is earned until it is paid under this plan.  Therefore, in the event
the employment of an executive eligible under this plan  is terminated (either
by the Company or by the eligible executive, whether voluntarily or
involuntarily) before a bonus is paid, then the executive will not be deemed to
have earned that bonus, and will not be entitled to any portion of that bonus.
 
Questions regarding the Plan should be directed to the Chief Executive Officer
or the Vice President of Human Resources.  Acceptance of payment(s) under the
Plan constitutes full and complete acceptance of its terms and conditions.  Any
eligible employee wishing to not participate in the Plan must notify the Vice
President, Human Resources in writing of their desire and intent.
 
Nothing in this Plan is intended to alter the at-will nature of employment with
the Company, that is, the executive’s right or the Company’s right to terminate
the executive’s employment at will, at any time with or without cause or advance
notice.  In addition, acceptance of this Plan shall not be construed to imply a
guarantee of employment for any specified period of time.
 
This Plan contains the entire agreement between the Company and its executives
on this subject, and supersedes all prior bonus compensation plans or programs
of the Company and all other previous oral or written statements regarding any
such bonus compensation programs or plans.
 
The contents of this Plan are Company confidential.  This Plan shall be governed
by and construed under the laws of the State of California.
 
*   *   *
 
I have read and understand the provisions of this 2009 Executive Bonus Plan and
hereby accept its terms.
 


 
/s/ David Zuckerman
 
11/24/2008
 
David Zuckerman
 
Date
 
Vice President, General Counsel
                   
/s/ Steven R. Springsteel
 
11/24/2008
 
Steven R. Springsteel
 
Date
 
Chief Executive Officer
             




 
 
 
 

--------------------------------------------------------------------------------

 
Certain confidential information contained in this document, marked by brackets
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Exhibit 10.84

Attachment A
Chordiant Fiscal Year 2009 Executive Incentive Bonus Plan
 


This Executive Incentive Bonus Plan (the “Plan”) will cover all Executive
Officers and Vice Presidents of the Company (except for the Vice President of
Services, the Vice President of Sales, the General Counsel, and those paid on
sales commission plans).  Bonuses under this Plan will be calculated and paid
(if applicable) based on the Company’s financial results as filed on Forms 10-Q
and 10-K (and the associated non-GAAP reconciliations historically included in
press releases and filed on a Form 8-K) for the Company’s 2009 fiscal year
versus the Company’s FY2009 Financial Plan on one quantitative measure: Revenue
(as defined below).


A participant’s total bonus payments under the Plan shall not exceed 300% of his
or her 2009 fiscal year target bonus.  Payments for any given quarter will be
limited to a maximum of 100% of the participant’s target bonus for that quarter,
plus any cumulative “catch up” payment for prior quarters.


The quarterly bonus calculations will be computed using year-to-date figures.
Cumulative “catch up” payments will be made for any prior quarter shortfall
against the goals.


Except for the [**], for quarterly payments to be made under the Plan, the
Company must be profitable on a non-GAAP Operating Profit basis. For the [**],
for payments to be made under the Plan, the Company’s [**] cannot exceed the
forecasted [**] in the FY2009 Financial Plan.


At the end of the fiscal year, the Company will evaluate its 2009 fiscal year
revenue attainment against its 2009 fiscal year revenue goal. Payments for
performance in excess of 100% of its annual revenue goal will be calculated and
paid as provided in this Plan.


Plan Summary


Quantitative Component (in $US):
·  
GAAP Revenue



Maximum payout to a participant – 300%


Payments
·  
Quarterly.

·  
Limited to 100% maximum payment for a current quarter, plus any cumulative
“catch-up” to bring any prior quarter to 100%.

·  
Overachievement above 100% paid at end of fiscal year.

·  
To qualify for payment, Company must be profitable on a non-GAAP Operating
Profit basis in [**], and achieve better than forecasted [**].





Component – GAAP Revenue
Weighting – 100%
Revenue Goal per FY2009 Financial Plan (Reported GAAP Revenue in $US)


                                                      Quarter     Year-to-Date
Q1                                                      [**]         [**]
Q2                                                      [**]         [**]
Q3                                                      [**]         [**]
Q4                                                      [**]         [**]
FY2009                    [**]


                                                      Performance*     Payout*
Thresholds                                            80%         60%
                                                    100%         80%
                                                    120%         100%
                                                    160%         300%


*Performance and payout interpolate between levels




Profitability Requirements
Non-GAAP Operating Profit (Loss) Goal per FY2009 Financial Plan (Reported
Non-GAAP Operating Profit in $US)


                                                      Quarter         Year-to-Date
Q1                                                      [**]             [**]
Q2                                                      [**]             [**]




Revenue


“Revenue” is defined as revenue as recognized under GAAP on the Company’s
quarterly consolidated statement of operations in $US.


Each quarter, a participant is eligible to receive a bonus equal to twenty-five
percent (25%) of his or her annual bonus target (plus “catch up” payments
described elsewhere in this Plan).  Bonus payments are subject to the following:


· If the Company does not achieve at least 80% of its year-to-date Revenue goal,
then no bonus will be paid for that quarter.
 
· If the Company achieves at least 80% of its year-to-date Revenue goal (and
satisfies the non-GAAP Operating Profit/Loss criteria) participant will be paid
60% of his or her target bonus for the quarter.  For each 1.00% of the Revenue
goal achieved above 80% (up to 100%), participant will be paid an additional 1%
of his or her target bonus for the quarter.
 
·  If the Company achieves at least 100% of its year-to-date Revenue goal (and
satisfies the non-GAAP Operating Profit/Loss criteria) participant will be paid
80% of his or her target bonus for the quarter.  For each 1.00% of the Revenue
goal achieved above 100% (up to 120%), participant will be paid an additional 1%
of his or her target bonus for the quarter.
 
· If the Company achieves at least 120% of its year-to-date Revenue goal (and
satisfies the non-GAAP Operating Profit/Loss criteria) participant will be paid
100% of his or her target bonus for the quarter.  For each 1.00% of the Revenue
goal achieved above 120% (up to 160%), participant will be paid an additional 5%
of his or her target bonus for the quarter, up to the maximum payout of 300% of
a participant’s target bonus for the quarter.
 
Non-GAAP Operating Profit


Non-GAAP Operating Profit is defined as Non-GAAP Operating Profit as reported on
the Company’s quarterly Non-GAAP consolidated statement of operations in $US.
Non-GAAP reconciliations historically have been included in press releases and
filed on a Form 8-K at the end of each fiscal quarter.  Historically, these
Non-GAAP results exclude expenses associated with the amortization of purchased
intangible assets, stock-based compensation expense, reductions in workforce and
other non-recurring charges. In fiscal year 2009, the Non-GAAP adjustments will
include the non-cash tax expense associated with acquired NOL carry forwards.


Calculations


Participants joining the Company after the beginning of the Company’s 2009
fiscal year will only be entitled to a pro-rata portion of the quarterly bonus
in the quarter they commence employment with the Company, a pro-rata portion of
any bonus amount that exceeds 100%, and will not be eligible for any “catch-up”
payments for quarters in which they were not employed by the Company.


Payment


The final decision to pay a bonus will remain the decision of the Board of
Directors or the Compensation Committee if so delegated by the Board.  The Board
may in its own discretion determine to pay or not pay a bonus based upon the
factors listed above or other Company performance criteria it deems
appropriate.  The factors listed above are guidelines to assist the Board, or
the Committee, as the case may be, in its judgment but the final decision to pay
or not pay is in the discretion the Board or the Compensation Committee if so
delegated by the Board.  In its discretion, the Board, or the Compensation
Committee if so delegated by the Board, has the authority to approve a payment
of up to 50% of a participant’s annual target bonus without regard to the
performance criteria set forth in this Plan.


Bonuses are generally calculated within thirty (30) days after the end of any
given quarter and are generally paid within forty-five (45) days after the end
of a given quarter, and generally not later than sixty (60) days following the
end of such quarter.  Bonuses are then paid in the next regularly-scheduled
paycheck.  Payment for achievement of greater than 100% of the Revenue goal
generally will be made not later than sixty (60) days following the close of the
Company’s fiscal year.  These payment dates are contingent upon the Company
filing its periodic Forms 10-Q and 10-K with the SEC.
 
Notwithstanding anything to the contrary herein, no bonus is earned until it is
paid under this Plan.  Therefore, in the event the employment of a participant
under this Plan is terminated (either by the Company or by the participant,
whether voluntarily or involuntarily) before a bonus is paid, then the
participant will not be deemed to have earned that bonus, and will not be
entitled to any portion of that bonus.
 
Questions regarding the Plan should be directed to the Chief Executive Officer
or the Vice President of Human Resources.  Acceptance of payment(s) under the
Plan constitutes full and complete acceptance of its terms and conditions.  Any
eligible participant who wishes not to participate in this Plan must notify the
Vice President, Human Resources in writing of their desire and intent.
 
Nothing in this Plan is intended to alter the at-will nature of employment with
the Company, that is, the participant’s right or the Company’s right to
terminate the participant’s employment at will, at any time with or without
cause or advance notice.  In addition, acceptance of this Plan shall not be
construed to imply a guarantee of employment.
 
This Plan contains the entire agreement between the Company and the participant
on this subject, and supersedes all prior bonus compensation plans or programs
between the Company and participant, and all previous oral or written statements
regarding any such bonus compensation programs or plans.
 
This Plan shall be governed by and construed under the laws of the State of
California.
 
*   *   *
 

 
 
 
 

--------------------------------------------------------------------------------

 
